Citation Nr: 0810332	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
cavus with plantar fasciitis, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased (compensable) evaluation for 
retropatellar pain syndrome of the right knee with traumatic 
arthritis.

4.  Entitlement to service connection for ankylosis of the 
right knee.

5.  Entitlement to service connection for ankylosis of the 
left knee.

6.  Entitlement to service connection for bilateral leg 
thrombophlebitis.

7. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1984 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In the course of appellate development, a 
noncompensable rating for varicose veins of the left leg was 
increased to 10 percent, in an October 2005 rating decision.  
That issue remains on appeal, as a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The most recent VA examination found that the veteran had 
varicose veins in both lower extremities.  A Note to 
Diagnostic Code 7120 provides that if more than one extremity 
is involved, each extremity is to be rated separately and 
combined (under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.  
However, service connection is not in effect for bilateral 
varicose veins.  This matter is referred to the RO for 
appropriate development.

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes cavus with plantar fasciitis is manifested 
by sight dorsiflexion of the toes, without metatarsal 
tenderness, limitation of dorsiflexion of the ankle, or 
shortened plantar fascia.  

2.  Varicose veins of the left leg are manifested by 
varicosities, with intermittent symptoms of edema with pain 
and fatigue with prolonged walking or standing, relieved by 
elevation, without persistent edema, stasis, or eczema.  

3.  Since March 1, 2004, retropatellar pain syndrome of the 
right knee with traumatic arthritis is manifested by 
tenderness with effusion, with functional impairment 
comparable to noncompensable limitation of motion.

4.  The veteran does not have ankylosis of the left or right 
knee.  

5.  The veteran does not have thrombophlebitis of the left or 
right leg.

6.  Evidence received since a November 1996 RO decision, 
which denied service connection for a left knee condition, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a left knee disability, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes cavus with plantar fasciitis have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).

3.  Since March 1, 2004, the criteria for a 10 percent rating 
for retropatellar pain syndrome of the right knee with 
traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).  

4.  Ankylosis of the right or left knee was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Thrombophlebitis of the right or left lower extremity was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

In this case the veteran was provided a letter in April 2004, 
which advised him of the information necessary to 
substantiate his service connection and increased rating 
claims.  The RO advised the claimant of his and VA's 
respective duties for obtaining different types of evidence, 
and told him to provide any relevant evidence in his 
possession.  With respect to claims for increased ratings, he 
was told that in order for an increased rating, evidence must 
show his condition had increased in severity, or gotten 
worse.  The notice also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., treatment 
records, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  

This notice did not specifically inform him that a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  However, in 
the statement of the case in October 2005, this information 
was provided, as well as the specific diagnostic criteria 
pertaining to the disabilities at issue.  Moreover, the 
claims were subsequently readjudicated as indicated by a 
supplemental statement of the case in July 2006.  Thus, 
cumulatively, the veteran was fully informed as to the 
increased rating claims, and the claims were readjudicated 
after all notification had been sent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).   Thus, the duty to notify has been 
satisfied.

Although he was not provided with information regarding 
ratings and effective dates, as there are no ratings or 
effective dates to be assigned as a result of this decision, 
the failure to provide notice of these two elements prior to 
the initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that there was no prejudicial error in the notice error 
in this case.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records and post-service VA medical records 
identified by the veteran have been obtained.  He has 
submitted private medical records, and has not identified any 
additional potentially relevant medical records or other 
evidence which has not been obtained.  

The veteran was provided VA examinations in June 2004 and 
August 2004.  There is no evidence indicating that there has 
been a change in the service-connected disorder(s) since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  As to the 
service connection issues, in determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Although the VA examinations did not 
expressly address the nexus question, as discussed below, the 
examinations clearly established that the veteran does not 
have the claimed conditions, and he has not subsequently 
provided any competent evidence to counter this medical 
evidence.  Accordingly, an additional examination is not 
warranted.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Bilateral Pes Cavus With Plantar Fasciitis

During service, the veteran was treated for difficult to 
diagnose pain in the feet.  X-rays in January 1995 disclosed 
flexible bilateral pes cavus, and in March 1995, chronic 
plantar fasciitis was diagnosed.  In November 1996, service 
connection for bilateral pes cavus with plantar fasciitis was 
granted, with a 10 percent rating assigned under diagnostic 
code 5278.

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Slight acquired claw foot is rated 
noncompensably (0 percent) disabling.  Acquired claw foot 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, definite tenderness under 
metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling.  Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a, Code 5278.

On VA examination in June 2004, the veteran had a high arch 
in the left foot without evidence of clubfoot.  He did not 
have hammertoes.  There was no significant hallux valgus, and 
no flat foot.  On a VA examination in August 2004, there were 
mild cock-up deformities of the second through fifth toes on 
the left, and 6 degrees of hallux abductor valgus of the left 
great toe.  There was no limitation of motion of the toes.  
He had heavy calluses over the instep medially at the left 
foot.  There was no abduction of the left forefoot.  There 
was 7 degrees of valgus at the alignment of the insertion of 
the Achilles tendon.  On the right foot, he had heavy 
calluses over the first, second, and third 
metatarsophalangeal (MTP) joints at the sole and some at the 
instep as well.  He had 6 degrees of hallux abductor valgus 
of the right great toe and mild cock-up deformities of the 
second through fifth toes on the right.  There was 6 degrees 
of valgus deviation.  He did not have any limitation of 
motion in the toes, including with repetitions.  There was no 
pain on manipulation of the veteran's right or left midfoot.  
Range of motion of the ankles was from 20 degrees of 
dorsiflexion to 45 degrees of flexion, unchanged with 
repeated movements.  

Thus, while the veteran's toes tend to dorsiflexion, no 
limitation of dorsiflexion of the ankle has been shown, nor 
has there been marked tenderness under the metatarsal heads, 
or indication of shortened plantar fascia.  

On his examinations, he said that he did not use any 
corrective shoes or inserts, due to his foot condition. He 
said, in June 2004, that his foot condition affected his 
occupation in the sense that he could not stand or sit in one 
position for a long time, but he said he had not lost any 
work from his job.  Activities of daily living were not 
affected.  He said symptoms were not present at rest, but 
were with standing and walking.  He said he did not receive 
any treatment for his foot condition.  In August 2004, he 
said that flare-ups in his feet occurred with prolonged 
standing and walking, which might last a day or two.  
Prolonged standing and walking during work could be causative 
of foot discomfort, but he took no particular measures during 
those periods.  Moreover, on the examination, there was no 
additional impairment due to repetitive use, there was no 
fatigability, incoordination, or weakness, including with 
repetitive movements.   Thus, a higher rating based on 
functional impairment is not warranted.  See C.F.R. §§ 4.40, 
4.45 (2007), DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the veteran's symptoms involving his service-
connected bilateral foot disorder are contemplated by the 10 
percent rating currently in effect.  While he has some 
tendency to dorsiflexion, in view of the absence of any 
limitation of dorsiflexion at the ankle, or definite 
tenderness under metatarsal heads, both of which are 
contemplated by the 10 percent rating currently in effect, 
the symptoms do not more closely approximate the criteria for 
the next higher rating, which include limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  
Additional functional impairment has not been shown.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Varicose Veins

During service, in August 1994, the veteran underwent 
surgical stripping and ligation of varicose veins in the left 
lower extremity.  Currently, he is in receipt of a 10 percent 
rating for left leg varicose veins, and he claims entitlement 
to a higher rating.  

Diagnostic Code 7120 provides ratings for varicose veins.  
Asymptomatic palpable or visible varicose veins are rated 
noncompensably (0 percent) disabling.  Varicose veins with 
findings of intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, are rated 10 percent disabling.  Varicose veins with 
findings of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, are rated 20 percent disabling.  
Varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, are rated 40 percent disabling.  Varicose veins 
with findings of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, are 
rated 60 percent disabling.  Varicose veins with findings of 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.  

The VA examination in June 2004 disclosed varicose veins on 
the right posterior thigh and over the popliteal fossa.  Some 
of the veins over the posterior thigh were large, about 1.5 
centimeters in diameter, but the veins were situated deeply 
and not prominently visible.  There was a cluster of veins 
over the posterior aspect to f the right thigh.  There was no 
ulceration, edema, stasis, pigmentation, or eczema.  Edema 
was not present in the left lower extremity.  He said that he 
had symptoms of stinging, itching, and aching at times.  He 
had feelings of fatigue with prolonged standing.  He said 
that there was swelling of the lower extremity, which was 
relieved by elevation. There was no swelling on examination.  
He currently received no treatment for the condition, and it 
had no effect on his usual occupation or daily activities.  

In August 2004, he had some scattered superficial 
varicosities over the medial saphenous system bilaterally, 
worse on the left, and some on the popliteal fossa at the 
left knee as well.  There was no tenderness to palpation, or 
ulceration or evidence of cellulitis of the skin.  He said 
that with prolonged standing, he felt a sensation of itching 
and prickling of the veins in the calf.  He treated this by 
wearing a rather tight pair of long underwear.  Flare-ups 
might last 12 to 24 hours.  

However, the intermittent symptoms, including edema, with 
symptoms relieved by elevation of extremity or compression 
hosiery, are contemplated by the 10 percent rating in effect.  
There is no evidence, lay or medical, of persistent edema, 
incompletely relieved by elevation of extremity, beginning 
stasis pigmentation, or eczema.  Thus, the preponderance of 
the evidence is against the claim for an increased rating for 
varicose veins of the left leg.  The benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Right Knee

Outpatient treatment records show that in September 2002, the 
veteran complained of knee pain.  On examination, the right 
knee was not tender.  

On the VA examination in August 2004, the veteran said that 
sometimes repetitive postural changes such as crouching, 
kneeling, and squatting in the course of his job as a 
telephone repairman would cause discomfort in the right knee.  
He treated flare-ups with rest and elevation of the 
extremity, sometimes applying ice to the right knee.  A flare 
might last a day or two at most.  On examination, range of 
motion was from 140 degrees of flexion to 0 degrees of 
extension.  McMurray's drawer and Lachman's signs were all 
negative.  Direct patellar compression produced mild 
discomfort.  There was no effusion or palpable heat.  There 
was no instability.  There was no fatigability, 
incoordination or weakness at the right knee.  X-rays 
disclosed mild osteoarthritis with small joint effusion.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

Although the veteran did not exhibit limitation of motion on 
examination, he has X-ray proven arthritis, there was 
patellar tenderness on examination, and effusion was shown on 
X-ray.  In view of these findings, the Board is of the 
opinion that the pain in the right knee is sufficient to 
cause functional impairment, to the extent that the 
disability more closely approximates a 10 percent rating, 
under diagnostic code 5010.  Accordingly, a 10 percent rating 
for retropatellar pain syndrome of the right knee with 
traumatic arthritis is warranted.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  

However, in view of the full range of motion shown on 
examinations, with the absence of any additional impairment 
on repetitive use, and the absence of any additional 
functional impairment, a higher rating based on limitation of 
motion, either flexion or extension is not warranted.  The 
medical evidence also shows that no instability is present, 
and so a separate rating is not warranted under diagnostic 
code 5257.  In sum, the veteran's right knee disability 
merits a 10 percent rating, but no higher.  Further, the 10 
percent rating is warranted throughout the appeal period, 
from March 1, 2004, the date of receipt of claim for service 
connection for arthritis of the right knee, to the present.  
See Hart, supra.

III.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Ankylosis of the Right and Left Knees 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994). 

Ankylosis in either knee has not been shown, either during or 
after service.  Moreover, the veteran has not described 
symptoms of ankylosis.  In June 2004, it was specifically 
noted that the veteran did not have ankylosis in the left 
knee.  In August 2004, he had full range of motion in the 
right knee, as discussed above.  At that time, he was less 
than 2 weeks post-operative left knee surgery, but still he 
had range of motion from -5 degrees of extension to 95 
degrees of flexion in the left knee.  Private medical records 
of his post-surgical follow-up noted, later in August 2004, 
that he had excellent range of motion in the left knee.  
Therefore, the evidence establishes that the veteran does not 
have ankylosis in the left or the right knee.  Without 
medical evidence of the current existence of a claimed 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Accordingly, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

B.  Bilateral Leg Thrombophlebitis

Similarly, thrombophlebitis of either the right or left leg 
has not been shown.  In August 2004, he said he had had no 
recent episodes of thrombophlebitis and no history of deep 
vein thrombosis in the left lower extremity.  To the extent 
this may indicate a past history of a diagnosis of 
thrombophlebitis, there is no medical evidence of the current 
presence of the condition, and the veteran declined to 
provide any additional medical evidence, or to identify any 
medical evidence that would show the condition.  The VA 
examination itself did not result in a diagnosis of 
thrombophlebitis.  Thus, in the absence of a current, chronic 
disability, service connection may not be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim is denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

III.  New and Material Evidence-Left Knee Disorder

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   

In a duty to assist letter dated in April 2004, the RO 
informed the veteran that a claim for service connection for 
a left knee disability had been previously denied in an 
unappealed November 1996 rating decision, and, hence, new and 
material evidence was required to reopen his claim.  
Subsequently, however, the claim for service connection for 
arthritis of the left knee was decided on the merits, without 
regard to finality.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996) (a claim based on a new diagnosis is a new 
claim).  However, VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
a claim, whether asserted by the claimant or not. Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  In this case, the 
RO discussed the veteran's left knee condition as a whole in 
its decisions, and the Board agrees with that approach, as 
the conditions cannot be separated, based on the evidence of 
record.  

As a result, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

Service connection for a left knee condition was previously 
denied in an RO rating decision dated in November 1996.  The 
veteran did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).  
However, a previously denied claim may be reopened by 
submission of new and material evidence, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 27 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  Further, whether a 
claim is reopened is a jurisdictional matter, and, therefore, 
the Board must independently address the issue, regardless of 
the actions of the RO.  See, e.g., Barnett, supra.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the previous decision 
included service medical records, which showed that the 
veteran complained of pain in his knees in March and August 
1995, but that a bone scan in October 1995 had been normal.  
There was no medical evidence of the presence of a chronic 
left knee disability after service.  

Evidence received since that decision includes medical 
evidence of the presence of a left knee disability, including 
a torn medial meniscus, Grade 4 chondromalacia, and mild 
degenerative joint disease, in 2004.  In addition, in 
September 2002, the veteran said that he had had knee pain 
for the past 11 years, and the left knee was noted to be 
swollen and tender at that time.  

This medical evidence of a chronic knee disability in 2004, 
together with the veteran's complaints and history of 
symptoms since service reported in 2002, is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim.  Moreover, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, current disability, as 
well as a nexus to service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  (The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.)  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   



ORDER

Entitlement to an increased rating for bilateral pes cavus 
with plantar fasciitis, currently assigned a 10 percent 
evaluation, is denied.

Entitlement to an increased rating for varicose veins of the 
left leg, currently assigned a 10 percent evaluation, is 
denied.

Entitlement to a 10 percent rating for retropatellar pain 
syndrome of the right knee with traumatic arthritis is 
granted.

Entitlement to service connection for ankylosis of the right 
knee is denied.

Entitlement to service connection for ankylosis of the left 
knee is denied.

Entitlement to service connection for bilateral leg 
thrombophlebitis is denied.

New and material evidence to reopen the claim for service 
connection for a left knee disability has been received; to 
that extent only, the appeal is granted.


REMAND

Because the claim for service connection for residuals of a 
left knee disability has been reopened with the submission of 
new and material evidence, additional assistance in 
developing evidence pertinent to the veteran's claim must be 
provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Specifically, he must be provided a nexus 
opinion, which includes a claims file review by the examiner.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In addition, any available post-
service medical records should be obtained, as well, since 
there is no contemporaneous evidence of the condition from 
1996 to 2002. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for a left knee disability.  Specifically, 
the veteran should be notified of the 
evidence and information necessary to 
substantiate his reopened claim.  Such 
notice should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim, and provide information 
regarding assigned ratings and effective 
dates.  The veteran should be asked to 
identify all treatment or evaluations of 
his left knee from the time of his 
discharge to the present.  He should be 
asked to either obtain himself and submit 
to VA, or authorize VA to obtain, all 
records of treatment for a left knee 
condition.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
whether he has a current chronic left 
disability, to include traumatic 
arthritis, that is related to service.  
The entire claims folder and a copy of 
this REMAND must be made available the 
physician.  The examiner should provide a 
diagnosis for all left knee disabilities 
currently present, and express an opinion 
as to whether any current chronic low back 
disability is related to bilateral knee 
pain shown in service in 1995.  Any 
indicated tests should be conducted, and 
the results reviewed prior to the final 
opinion.  The complete rationale for all 
opinions expressed should be provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
reopened claim for service connection for 
a left knee disability, to include 
traumatic arthritis, on a de novo basis.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


